Filed 8/7/13 P. v. Demontmollin CA3
                                          NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     THIRD APPELLATE DISTRICT
                                                     (El Dorado)
                                                            ----



THE PEOPLE,                                                                             C072112

                   Plaintiff and Respondent,                             (Super. Ct. No. P10CRF0282)

         v.

GREGORY SCOTT DEMONTMOLLIN,

                   Defendant and Appellant.



         Defendant Gregory Scott Demontmollin appeals from an order after judgment
denying his motion to correct the abstract of judgment. This is an appeal pursuant to
People v. Wende (1979) 25 Cal.3d 436 (Wende).

         In May 2011, following his no contest pleas, defendant was sentenced to state
prison for a stipulated aggregate term of three years for second degree robbery (Pen.
Code, § 211), felony evading (Veh. Code, § 2800.2, subd. (a)) and a prior prison term
(Pen. Code, § 667.5, subd. (b)). The trial court did not award any presentence custody
credits. Probation reported that defendant was not entitled to credits because his time in
custody was due to a parole violation (absconding).


                                                             1
       In September 2012, defendant filed a motion and requested presentence custody
credits, claiming his custody was related to the current offenses and that the parole
violation was never fully adjudicated. He attached various documents, including the trial
court’s order denying his petition for a writ of habeas corpus, finding that he was not
entitled to dual credits in that “the records produced show that a warrant was issued for
his arrest as a parolee at large and his subsequent violation was also based, at least in
part, on that charge.” Defendant also attached a prison report, recounting the facts
underlying the robbery and evading offenses as well as a charge of absconding parole
supervision. The report reflects that after defendant successfully evaded the pursuing
sheriff’s deputies on July 13, 2010, the deputies contacted defendant’s parole agent.
After the parole agent was unable to contact defendant at his residence, the agent
requested a warrant for defendant as a parolee at large. Defendant’s parole was
suspended effective July 19, 2010. “His whereabouts were unknown until his arrest” on
July 29, 2010.

       On September 10, 2012, the trial court denied defendant’s motion for presentence
custody credits. Defendant timely appeals.

       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal.3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief.

       Defendant filed a supplemental letter brief. He requests that this court order the
trial court to award the credits, arguing that People v. Bruner (1995) 9 Cal.4th 1178
(Bruner) does not apply “simpl[y] because the court and parole agents chose to separate
the crimes committed during that course of conduct.” We reject his claim.



                                              2
       “[W]here a period of presentence custody stems from multiple, unrelated incidents
of misconduct, such custody may not be credited against a subsequent formal term of
incarceration if the prisoner has not shown that the conduct which underlies the term to
be credited was also a ‘but for’ cause of the earlier restraint. Accordingly, when one
seeks credit upon a criminal sentence for presentence time already served and credited on
a parole or probation revocation term, he cannot prevail simply by demonstrating that the
misconduct which led to his conviction and sentence was ‘a’ basis for the revocation
matter as well.” (Bruner, supra, 9 Cal.4th at pp. 1193-1194.)

       Defendant’s offenses of robbery and evading on July 13, 2010, and his absconding
from parole between July 19, 2010 and July 29, 2010 (when he was arrested), are
“unrelated incidents of misconduct” within the meaning of Bruner, supra, 9 Cal.4th at
page 1193. Defendant is not entitled to the credit for time served and credited on the
parole revocation term.

       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.

                                      DISPOSITION

       The judgment (order) is affirmed.


                                                             BUTZ                   , J.


We concur:



             RAYE                  , P. J.



             HULL                  , J.

                                             3